ORDER
|! Considering the Joint Petition for Consent Discipline filed by respondent and the Office of Disciplinary Counsel, .
IT IS ORDERED that the Joint Petition for Consent Discipline bé and hereby is rejected pursuant to Supreme Court Rule XIX, §'20.;
IT IS FURTHER ORDERED that this matter be remanded for consideration of the previously' filed formal charges. The hearing on the formal charges shall be conducted on an expedited basis.
NEW ORLEANS, LOUISIANA, this 30th day of November, 2015.
HUGHES, J., would accept the joint petition for consent discipline.
FOR THE COURT:
/s/ Marcus Clark /s/ Justice Supreme Court of Louisiana